                                      ;jq   \fL(




FILING FEE



DUPLICATE


Court Name: TEXAS WESTERN
Division: 2
Receipt Number: 200025821
Cashier ID: ielia1d
Transaction Date: 08/02/2019
Payer Name: CFJ DOEBBLER


WRIT OF HABEAS CORPUS
 For: CFJ DOEBBLER
 Amount:         $5.00


PAPER CHECK
 Remitter: CFJ QOEBBLER
 Check/Money Order Num: 26130925383
 Amt Tendered:   $5.00


Total Due:       $5.00
Total Tendered: $5.00
Change Amt:      $0.00


FILING FEE FOR


WRIT OF HABEAS CORPUS
2:19-CV-0042
